Citation Nr: 0032374	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
problems concentrating, and a chronic kidney disorder due to 
an undiagnosed illness.  

2.  Entitlement to an increased evaluation for residuals of a 
right ankle fracture evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from May 1989 to May 
1992.  

The current appeal arose from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to service connection for chronic fatigue, 
problems concentrating, and a chronic kidney disorder due to 
an undiagnosed illness, and an increased (compensable) 
evaluation for residuals of a right ankle fracture.  

In April 1999 the RO granted a 10 percent evaluation for 
residuals of a right ankle fracture effective October 20, 
1997, the date of claim.  This was not a complete grant of 
the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran requested a hearing before the Board of Veterans' 
Appeals (Board) in his substantive appeal.  He later 
specified that he wished to attend only a hearing at the RO, 
but then failed to appear at the scheduled hearing.  

The case has been forwarded to the Board for appellate 
review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran reported during a VA examination in October 1998 
that he underwent a Persian Gulf War protocol examination at 
a VA Medical Center in Dallas, Texas.  An August 1997 report 
made reference to an upcoming Gulf War evaluation.  A copy of 
the report of this examination is not associated with the 
claims folder.  

Records generated by VA are deemed to be within the 
constructive (if not actual notice) of VA adjudicators.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  If documents 
generated by VA agents or employees, including physicians, 
predate the Board's decision, are within the Secretary's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should be included in 
the record."  Id. at 612-613.  See also Dunn v. West, 11 
Vet. App. 462 (1998).  

Service medical records and VA medical records must be 
obtained before a determination is made on whether a claim is 
well grounded.  VBA Letter 20-99-60.  See also Simmons v. 
West, 13 Vet. App. 501 (2000); McCormick v. Gober, 14 Vet. 
App. 39 (2000).  

Therefore, because VA records appear to have not been 
obtained, the Board is deferring adjudication of the issues 
on appeal pending a remand of the case to the RO for further 
development as follows:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard. 
the RO should request the veteran to 
identify the locations of all VA medical 
facilities that may possess additional 
records pertinent to his claim, as well 
as the approximate dates of any VA 
treatment at those facilities, to include 
specifically the location and date of his 
reported Persian Gulf War protocol 
examination as reported by him when 
examined by VA in October 1998.  

The RO should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed 
and if it has not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues on appeal.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

